Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eugene Jerome Cunningham appeals from the district court’s order denying his motion to void its earlier judgment under Fed.R.Civ.P. 60(b)(4). We have reviewed the record and find no reversible error. See Wendt v. Leonard, 431 F.3d 410, 412-13 (4th Cir.2005) (providing standard in Rule 60(b)(4) action). Accordingly, we affirm the challenged order. We dispense ■with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.